                                                                                                                                                      Case 2:21-cv-00359-RFB-VCF Document 31 Filed 07/21/21 Page 1 of 4




                                                                                                                                                1   MOT
                                                                                                                                                    GEORGE M. RANALLI, ESQ.
                                                                                                                                                2   Nevada Bar No. 5748
                                                                                                                                                    JASON ANDREW FOWLER, ESQ.
                                                                                                                                                3   Nevada Bar No. 8071
                                                                                                                                                    RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                4   2400 W. Horizon Ridge Parkway
                                                                                                                                                    Henderson, Nevada 89052
                                                                                                                                                5   ranalliservice@ranallilawyers.com
                                                                                                                                                    Attorney for Defendant,
                                                                                                                                                6   EMPLOYERS MUTUAL CASUALTY COMPANY

                                                                                                                                                7                       UNITED STATES DISTRICT COURT

                                                                                                                                                8                             DISTRICT OF NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                9
                                                                                               TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                    DEL WEBB COMMUNITIES, INC., a )
                                                                                                                                                    Nevada Corporation, and PN II,)
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                                               10
                                                                     HENDERSON, NEVADA 89052




                                                                                                                                                    INC. dba PULTE HOMES OF       )
                                                                                                                                               11   NEVADA, a Nevada corporation, )
                                                                                                                                                                                  ) CASE NO.: 2:21-cv-00359-RFB-VCF
                                                                                                                                               12             Plaintiffs,         )
                                                                                                                                                                                  )
                                                                                                                                               13   vs.                           )
                                                                                                                                                                                  )
                                                                                                                                                    LIBERTY INSURANCE CORPORATION,)   DEFENDANT EMPLOYERS MUTUAL
                                                                                                                                               14
                                                                                                                                                    an Illinois corporation;      )   CASUALTY COMPANY’S MOTION
                                                                                                                                                    COLONY INSURANCE COMPANY, a   )   FOR EXTENSION OF TIME
                                                                                                                                               15
                                                                                                                                                    Virginia corporation;         )       (First Request)
                                                                                                                                                    EMPLOYERS MUTUAL CASUALTY     )
                                                                                                                                               16
                                                                                                                                                    COMPANY, an Iowa corporation; )
                                                                                                                                                    UNITED SPECIALTY INSURANCE    )
                                                                                                                                               17
                                                                                                                                                    COMPANY, a Delaware           )
                                                                                                                                                    corporation; WESTFIELD        )
                                                                                                                                               18   INSURANCE COMPANY, an Ohio    )
                                                                                                                                                    corporation; HARTFORD CASUALTY)
                                                                                                                                               19   INSURANCE COMPANY, an Indiana )
                                                                                                                                                    corporation; CENTURY SURETY   )
                                                                                                                                               20   COMPANY, an Ohio corporation; )
                                                                                                                                                    JAMES RIVER INSURANCE COMPANY,)
                                                                                                                                               21   an Ohio corporation; and      )
                                                                                                                                                    VALLEY FORGE INSURANCE        )
                                                                                                                                               22   COMPANY, a Pennsylvania       )
                                                                                                                                                    Corporation,                  )
                                                                                                                                               23                                 )
                                                                                                                                                              Defendants.         )
                                                                                                                                               24   ______________________________)

                                                                                                                                               25
                                                                                                                                                                                        1
                                                                                                                                                      Case 2:21-cv-00359-RFB-VCF Document 31 Filed 07/21/21 Page 2 of 4




                                                                                                                                                1               DEFENDANT EMPLOYERS MUTUAL CASUALTY COMPANY’S
                                                                                                                                                                         MOTION FOR EXTENSION OF TIME
                                                                                                                                                2                               (First Request)

                                                                                                                                                3         COMES      NOW     Defendant,        EMPLOYERS           MUTUAL   CASUALTY       COMPANY

                                                                                                                                                4   (“EMC”), by and through undersigned counsel, pursuant to Rules

                                                                                                                                                5   6(b) and 12(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

                                                                                                                                                6   and move this Court for an order to extend time to file an

                                                                                                                                                7   Answer     or    otherwise         plead   in       the   above-titled       action.          In

                                                                                                                                                8   support hereof, State Defendants show the following:

                                                                                                                                                          1.        Plaintiffs’ filed their Complaint on March 2, 2021.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                9
                                                                                               TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                          2.        Service was effected on June 24, 2021 via service on
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                                               10
                                                                     HENDERSON, NEVADA 89052




                                                                                                                                               11   the     State     of     Nevada      Department           of     Business    Division         of

                                                                                                                                               12   Insurance.

                                                                                                                                               13         3.        The time for filing an answer or other pleading has

                                                                                                                                               14   not yet expired.

                                                                                                                                                          4.        The parties are actively involved in negotiation, and
                                                                                                                                               15
                                                                                                                                                    it is anticipated, that granting this motion will save judicial
                                                                                                                                               16
                                                                                                                                                    resources and litigation costs.
                                                                                                                                               17
                                                                                                                                                          5.        This motion is not being filed for the purpose of
                                                                                                                                               18
                                                                                                                                                    undue    delay,        but    is   made    based       upon      the    desire    to    reduce
                                                                                                                                               19
                                                                                                                                                    litigation       costs       and   preserve         judicial     resources       as    well   as
                                                                                                                                               20
                                                                                                                                                    current assignments and the need for time to prepare a response.
                                                                                                                                               21
                                                                                                                                                          6.        Plaintiff does not object to the requested extension.
                                                                                                                                               22
                                                                                                                                                          7.        This is the first request for an extension.
                                                                                                                                               23
                                                                                                                                                    ///
                                                                                                                                               24
                                                                                                                                                    ///
                                                                                                                                               25
                                                                                                                                                                                                    2
                                                                                                                                                      Case 2:21-cv-00359-RFB-VCF Document 31 Filed 07/21/21 Page 3 of 4




                                                                                                                                                1         THEREFORE,     Defendant     EMPLOYERS     MUTUAL    CASUALTY      COMPANY

                                                                                                                                                2   (“EMC”) respectfully request the Court for an Order extending

                                                                                                                                                3   the   time   to   file   an   answer,    or   otherwise    plead,   up   to   and

                                                                                                                                                4   including August 16, 2021.

                                                                                                                                                5         DATED this    16th day of July, 2021.

                                                                                                                                                6                                        RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                7                                        /s/ Jason Andrew Fowler
                                                                                                                                                                                         ____________________________
                                                                                                                                                8                                        GEORGE M. RANALLI, ESQ.
                                                                                                                                                                                         Nevada Bar No. 5748
                                                                                                                                                                                         JASON ANDREW FOWLER, ESQ.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                9
                                                                                               TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                                                         Nevada Bar No. 8071
                                                                                                                                                                                         2400 W. Horizon Ridge Parkway
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                                               10
                                                                     HENDERSON, NEVADA 89052




                                                                                                                                                                                         Henderson, Nevada 89052
                                                                                                                                               11                                        Attorneys for Defendants,
                                                                                                                                                                                         EMPLOYERS MUTUAL CASUALTY COMPANY
                                                                                                                                               12

                                                                                                                                               13
                                                                                                                                                                         IT IS SO ORDERED.
                                                                                                                                               14

                                                                                                                                               15                        ___________________________________
                                                                                                                                                                         Cam Ferenbach
                                                                                                                                               16                        United States Magistrate Judge
                                                                                                                                               17
                                                                                                                                                                                 7-21-2021
                                                                                                                                               18                        Dated:_____________________________

                                                                                                                                               19

                                                                                                                                               20

                                                                                                                                               21

                                                                                                                                               22

                                                                                                                                               23

                                                                                                                                               24

                                                                                                                                               25
                                                                                                                                                                                             3
                                                                                                                                                      Case 2:21-cv-00359-RFB-VCF Document 31 Filed 07/21/21 Page 4 of 4




                                                                                                                                                1
                                                                                                                                                                            CERTIFICATE VIA CM/ECF
                                                                                                                                                2
                                                                                                                                                         Pursuant to FRCP 5, I hereby certify that I am an employee
                                                                                                                                                3
                                                                                                                                                    of RANALLI ZANIEL FOWLER & MORAN, LLC, and that on the 16th day
                                                                                                                                                4
                                                                                                                                                    of July, 2021, I caused to be served via CM/ECF a true and
                                                                                                                                                5
                                                                                                                                                    correct copy of the document described herein.
                                                                                                                                                6
                                                                                                                                                    Document Served:
                                                                                                                                                7
                                                                                                                                                              DEFENDANT EMPLOYERS MUTUAL CASUALTY COMPANY’S
                                                                                                                                                8              MOTION FOR EXTENSION OF TIME (First Request)

                                                                                                                                                    Person(s) Served:
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                9
                                                                                               TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                     Scott S. Thomas, Esq.                  Christopher Blakesley II, Esq.
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                                               10
                                                                     HENDERSON, NEVADA 89052




                                                                                                                                                     Sara J. Odia, Esq.                     LBC LAW GROUP
                                                                                                                                               11    PAYNE & FEARS, LLP                     3215 W. Charleston Blvd.
                                                                                                                                                     6385 S. Rainbow Blvd., Ste.            Suite 120
                                                                                                                                               12    220                                    Las Vegas, Nevada 89102
                                                                                                                                                     Las Vegas, Nevada 89118                Attorney’s for Defendant,
                                                                                                                                               13    Attorneys for Plaintiffs,              HARTFORD CASUALTY INSURANCE
                                                                                                                                                     DEL WEBB COMMUNITIES, INC.             COMPANY
                                                                                                                                               14    AND PN II, INC. dba PULTE
                                                                                                                                                     HOMES OF NEVADA
                                                                                                                                               15
                                                                                                                                                     John H. Podesta, Esq.
                                                                                                                                               16    WILSON, ELSER, MOSKOWITZ,
                                                                                                                                                     EDELMAN & DICKER LLP
                                                                                                                                               17    525 Market Street, 17th Floor
                                                                                                                                                     San Francisco, CA 94105-2725
                                                                                                                                               18
                                                                                                                                                     Address for Personal Service:
                                                                                                                                               19    300 S. 4th Street, Ste. 1100
                                                                                                                                                     Las Vegas, Nevada 89101
                                                                                                                                               20    Attorneys for Defendant,
                                                                                                                                                     UNITED SPECIALTY INSURANCE CO
                                                                                                                                               21

                                                                                                                                               22
                                                                                                                                                                    _______/s/   Donna Hicks___________
                                                                                                                                               23                                    An EMPLOYEE OF
                                                                                                                                                                           RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                               24

                                                                                                                                               25
                                                                                                                                                                                        4
